Dissenting opinion by

KiNNEY, J.
I most respectfully dissent from so much of this opinion as authorizes the word “ The” to be left out in the style of the process in criminal prosecutions. The constitution provides that the style of the process shall be “ The State of Iowa” and all prosecutions shall be conducted in the name and by the authority of the same. Art. 5, § 6, Con.
The word “ The” is as much a part of the style of the process as either of the other words designated. It takes all the words to constitute the style; one can be left out with as much propriety as the other. I cannot for' a moment sanction a departure from what appears to my mind so plain a constitutional requirement. A strict adherence to constitutional provisions is the only safety for courts of j ustice.